Citation Nr: 1735834	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 30, 1964 to June 19, 1973, including service in the Republic of Vietnam from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The Board remanded the issue of TDIU in September 2014 and June 2017. As noted in the September 2014 Board decision, although the Veteran requested a hearing on his Substantive Appeal, dated December 2011, which was scheduled for September 2013, he failed to report for the hearing, without explanation or any request to reschedule. The hearing request was therefore considered withdrawn. 38 C.F.R. § 20.704(d). The matter has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, competent evidence of record indicates that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 5103 (a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

A TDIU is warranted where the combined schedular evaluation for service-connected disabilities is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience. Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating. 38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.

As discussed below, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment.  The Veteran reported on his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he became too disabled to work in January 2010 due to his service-connected heart, diabetes, and circulation disabilities. The Veteran's representative contends that the Veteran is unemployable because the Veteran is unable to walk appreciable distances as a result of his lower extremity decreased circulation and peripheral neuropathy.  The representative further contends that Veteran cannot sit more than an hour without losing feeling in his feet, his energy is low, due to his heart condition and PTSD depression symptoms, and, his prescriptions contribute to his fatigue.

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU. The Veteran experiences significant functional impairments caused by his service-connected heart condition, in addition to his diabetes and bilateral peripheral neuropathy to his lower extremities. The Veteran's ischemic heart disease is rated 60 percent disabling since April 2010, with the assignment of a temporary total rating.  His diabetes mellitus, type 2, is rated 20 percent disabling since December 2008, and his peripheral neuropathy right-lower extremity, and peripheral neuropathy left-lower extremity, have been rated 10 percent disabling since June 2010.  His additional disabilities include inflow disease to his leg leg and ankle and decreased blood flow to his left foot, rated 20 percent disabling since February 2010, decreased blood flow to the right foot, rated 20 percent disabling since February 2010, and PTSD rated 10 percent disabling since September 2016. The Veteran's combined disability rating is 90 percent.  

During a March 2011 VA examination, the Veteran reported that as a result of his hypoglycemia, he lost his job as a truck driver. The examiner reported that the Veteran's diabetes mellitus was progressively worse; he noted that physical activity would bring on cardiac problems, and that the effect of the heart disease was decreased mobility, with problems lifting and carrying, and symptoms such as fatigue and dyspnea. Ultimately, the examiner opined that the Veteran could perform sedentary work. 

A November 2012 VA examination noted that the Veteran's heart condition limited the Veteran's work. Moreover, his peripheral neuropathy precluded him from walking very far, and his right foot limited braking effectively while driving a car. The VA examiner opined that the Veteran was not totally unemployable and could do "light work or sedentary work with opportunities to stretch or stand as needed."

In July 2016, the Veteran experienced another heart attack. VA awarded special monthly compensation based on homebound status for the period September 6, 2016 to November 1, 2016. On examination in December 2016, VA examination for his diabetic peripheral neuropathy, the examiner recommended that the Veteran avoid heights due to his diabetes. Finally, a December 2016 examination diagnosed the Veteran with PTSD, noting his symptoms included a lack of energy, nightmares, and constant pain. The examiner opined that the Veteran's occupational and social impairment were due to mild or transient symptoms that resulted in decreased work efficiency but an ability to perform occupational tasks. See VA December 2016 examination.

Based on the evidence of record, the Board finds that the overall disability picture warrants TDIU because the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment. The medical evidence in favor of the claim includes the March 2011 and November 2016 VA examinations, which indicated that the Veteran's disabilities impacted his ability to work. Though the examiners opined that the Veteran may be able to do sedentary work, the examiners' opinions related to individual disabilities. The examiners did not provide an opinion as to the collective occupational impact posed by all the Veteran's disabilities. VA is not required to obtain a single medical opinion regarding the combined impact of all service connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record). Here, on review of the record, the Board finds that the collective impact of the Veteran's service-connected disabilities do preclude him from securing or following substantial gainful employment, to include work in sedentary environment.    

The Veteran worked 32 years as a line auto assembler, a job from which he retired in August 2006. From March 2007 to January 2010, he worked as a truck driver, but left that position due to his diabetic episodes. He then worked as a van driver but quit after six months. The Veteran completed a grade nine level of education, and he earned a GED during his first year in service, when he was aged 17.

The Board finds that evidence is at least in equipoise regarding the question of whether the Veteran is entitled to TDIU, and concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of a TDIU is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). The Board finds the Veteran's lay statements regarding work-related limitations, competent and credible. In light of his education and employment history, and the collective impact of his service-connected disabilities, the evidence supports the grant of a TDIU. 


ORDER

TDIU is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


